Citation Nr: 1501121	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-32 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for major depressive disorder and generalized anxiety disorder.  

2.  Entitlement to an effective date earlier than April 14, 2009, for the grant of service connection for major depressive disorder and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In his November 2012 written statement, the Veteran withdrew his request for a hearing at the RO.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704 (e).  

In October 2014, the Board requested an opinion from a medical specialist under the employ of the Veterans Health Administration (VHA).  The December 2014 VHA opinion has been associated with the record.   


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, by a November 2011 written statement, the Veteran through his representative withdrew the issue of entitlement to an earlier effective date for the grant of service connection for major depressive disorder and generalized anxiety disorder.  

2.  Throughout the appeal, the Veteran's major depressive disorder and generalized anxiety disorder symptoms result in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of entitlement to an earlier effective date for the grant of service connection for major depressive disorder and generalized anxiety disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial rating of 100 percent for major depressive disorder and generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9400-9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for the Grant of Service Connection for Major Depressive Disorder and Generalized Anxiety Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, by written statement dated in November 2012, the Veteran has withdrawn his appeal with regard to his claim for earlier effective date for the grant of service connection for major depressive disorder and generalized anxiety disorder.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this issue and the appeal is dismissed with regard to this claim.

II.  Higher Rating

In the May 2010 rating decision, service connection was granted for major depressive disorder and generalized anxiety disorder as secondary to the Veteran's service-connected cervical spine disability.  In assigning a rating evaluation, the RO determined that the evidence of record supported a 100 percent rating evaluation.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, DC 9400-9434 (2014).  However, the RO found that service treatment records indicated the Veteran's current level of disability was a based on in-service aggravation of a preexisting disability, deducted 100 percent from the possible 100 percent rating, and assigned an initial noncompensable rating.

The RO determined, and the Veteran does not dispute, that that his psychiatric disability warrants a 100 percent rating.  Because the Veteran's psychiatric disability is totally disabling, no reduction is appropriate.  See 38 C.F.R. §§ 3.322, 4.22 (2014).  As such, the Board finds that the Veteran's major depressive disorder and generalized anxiety disorder warrants a 100 percent rating throughout the appeal.


ORDER

The appeal for entitlement to an earlier effective date for the grant of service connection for major depressive disorder and generalized anxiety disorder is dismissed.

Effective April 14, 2009, an initial rating of 100 percent for major depressive disorder and generalized anxiety disorder is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


